Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 November 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-7 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “a control circuit for actuating a delivery of at least one burst of working fluid” is indefinite. As the “fluid delivery system” was previously recited in the claim “for delivering a burst of working fluid to the teeth of a user”. It is unclear if the delivery that is actuated by the control circuit is the same as the delivering of the fluid delivery system or a different fluid delivery. For examination purposes, the delivery actuated by the control circuit is being interpreted as the delivering of the fluid delivering system, however, the applicant should amend the claim to clarify. 

Regarding claim 2, the limitation “the magnitude” lacks antecedent basis in the claims.
Regarding claims 6-7, the limitation “said/the preset period of time” lacks antecedent basis in the claims.
Regarding claim 10, the limitation “a parameter” is indefinite as a parameter was established in claim 1. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 contains the subject matter of claims 2-3 (i.e. the sensor is dependent on the magnitude of the two non-zero values and adjusts based on a rate of change from the sensor). Therefore, the claims fail to further limit the subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 
Allowable Subject Matter
Claim 1 is allowable because the claimed features wherein the control circuit is configured to determine a rate of change of the output from the sensor and to adjust a parameter of the delivery to the teeth of the user depending on the determined rate of change of the output from the sensor, and wherein the parameter of the delivery to the teeth of the user is the volume of working fluid delivered to the teeth of the user in the delivery or a number of bursts of working fluid delivered to the teeth of the user in the delivery so that the volume of working fluid delivered to the teeth of the user in the delivery or a number of bursts of working fluid delivered to the teeth of the user in the delivery changes from a first non-zero value to a second non-zero value., in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bergheim is cited as teaching a sensor for sensing flow rate to determine flow characteristics and delivery to a tooth.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DREW S FOLGMANN/Examiner, Art Unit 3772        
                                                                                                                                                                                                /HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        2/12/2020